DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of June 10, 2021 which amended claims 1, 8 and 11; and canceled claims 7, 10 and 13.
	
Drawings
The drawings were received on June 10, 2021.  These drawings are approved.

Claim Rejections - 35 USC § 112

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Bono (USPAP 2016/0102581) in view of Mitchell (USPN 3,791,682), Bryne (USPAP 2015/0377) and Anderson et al (USPN 3,418,485).
Del Bono discloses a power drive system for a pump (note: the pump being a fracturing pump is considered to be an intended use of the pump and not a structural limitation of the pump; this limitation will broadly be considered to be a pump) comprising a gas turbine engine 3, having an output shaft 9, a pump 5 [0015], a reduction gear box 7 (note paragraph [0032] at least which describes the device may be a parallel gearbox and also described it may be a speed reducer depending upon the load required speed). The gas turbine has an exhaust 21 and an intake 13, the fracturing pump has a shaft 11 that is directly connected to the reduction gearbox (further because the shaft is part of the pump, the pump is in direct physical contact with the gearbox) the gas turbine is directly connected to the gearbox through the gas turbine shaft 9. Furthermore, the input speed of the reduction gearbox inherently matches an output speed of the gas turbine and an input torque and the gearbox matches an output torque of the gas turbine. Del Bono does not disclose that the turbine engine is connected to the exhaust system at one end and to the fracturing pump, via the gearbox, at the other end of the turbine engine. Del Bono also does not teach that the exhaust system is comprised of an exhaust duct and an exhaust silencer (claim 4) or that there are housings respectively for the turbine engine, the reduction gearbox and the fracturing pump wherein the turbine engine housing is directly connected to and in direct physical contact with the reduction gearbox housing, and wherein the reduction gearbox housing is directly connected to and in direct physical contact with the fracturing pump housing. 
Mitchell discloses a gas turbine engine 12 driving a load 14 through a gearbox 16. The gas turbine engine has an exhaust duct 15 at one end of the turbine engine and Bryne discloses a fracturing pump 100 having a fracturing pump housing 104, a gearbox having a gearbox housing 110, 108 where the gearbox housing and the fracturing pump housing are directly connected. Anderson et al teaches of a system having a gas turbine 33 driving a load (a generator) through a reduction gearbox 53. As shown in the annotation below the gas turbine housing is directly connected to the reduction gearbox housing.

    PNG
    media_image1.png
    348
    562
    media_image1.png
    Greyscale

At the time of the effective filing date of the instant application it would have been obvious to one of ordinary skill in the art to orient the exhaust duct of Del Bono at the opposite end from the gearbox as taught by Mitchell as a well-known alternative arrangement which allows the larger silencer and exhaust structure to be away from the In re Japinske, 86 USPQ 70. Please note that in the instant application the applicant has not disclosed any criticality for the claimed limitations. Further, it would have been obvious to one of ordinary skill in the art to provide a fracturing pump housing and a gas turbine housing that are each directly connected to the gearbox housing, as taught by Bryne and Anderson et al,  in order to protect the moving parts of the drivetrain from the elements and also to protect operators of the system from the moving elements and possible harm.
	With regards to claims 4 and 5 it would have been obvious to provide a silencer as taught by Mitchell in order to prevent noise pollution for users/operators of the driven device. Furthermore when arranged as taught by Mitchell the elements are all in the order as taught by Del Bono.
With regards to claims 3 and 8, the pump 5, gearbox 7, turbine engine 3 and the exhaust system 21 of Del Bono are all in a line. 
	
Claims 6, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Del Bono in view of Mitchell as applied to claims 1, 8 and 11 above, and further in view of Morris et al (USPAP 2017/0104389).
	As set forth above Del Bono in view of Mitchell disclose the invention substantially as claimed but does not disclose that the fuel of the engine is natural gas, i.e. the gas turbine is using natural gas 100%. Morris et al teach of a gas turbine it would have been obvious to operate the Del Bono gas turbine using natural gas as the fuel source, as taught by Morris et al, since natural gas is a well-known and relatively cheap fuel for gas turbine engines. 
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar, Norris et al, Ross et al, Mitrovic and Kealy et al disclose housings around drive train elements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
CGF
July 3, 2021